NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL GARCIA-PEREZ, AKA Raul Garcia              No.    19-70324
Perez, AKA Raul Garcia-Lopez, AKA Raul
Perez Garcia,                                   Agency No. A090-854-602

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Raul Garcia-Perez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and relief under the Convention Against Torture (“CAT”), and his request


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006). We review for abuse of discretion the agency’s

denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Garcia-Perez

failed to establish the harm he experienced or fears was or would be on account of

a protected ground. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011)

(holding that a personal dispute, standing alone, does not constitute persecution on

account of a protected ground). Thus, Garcia-Perez’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Garcia-Perez failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The agency did not abuse its discretion in denying a continuance where

Garcia-Perez failed to demonstrate good cause. See 8 C.F.R. § 1003.29 (an

immigration judge may grant a continuance for good cause shown).




                                          2                                   19-70324
      We do not consider the materials Garcia-Perez submitted that are not part of

the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996)

(this court’s review is limited to the administrative record).

      We lack jurisdiction to review Garcia-Perez’s contentions regarding changed

circumstances. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not presented to the agency).

      Garcia-Perez’s motion (Docket Entry No. 25) to file a supplemental opening

brief is granted. The Clerk shall file the supplemental opening brief received at

Docket Entry No. 22.

      Garcia-Perez’s motions (Docket Entry Nos. 23 and 24) for reconsideration

are denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  19-70324